Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2021 has been entered.

Response to Amendment
This communication is in response to the Amendment filed on 08/30/2021.
Claims 1-20 are now pending.
Claims 1, 2, 7, 8, 11-15, 19 and 20 have been amended.

Response to Arguments
The rejections of claims under 103
Applicant Arguments
Independent claims limitations
As to claim 1, applicant argues that the claim 1 of the present application describes a method in which the status identifier displays different information in different scenarios. Sun fails to teach or imply the Scenario: when more than one messages are not read by all recipients, a quantity of the messages that are read by all recipients, but not the quantity of the recipients.
Newly added features in independent claims

Examiner’s Response
	The applicant's arguments/remarks filed on 08/30/2021 regarding claims 1-20 have been fully considered but are moot in view of the new ground(s) of rejection. 
Independent claims rejections
Sun teaches or implies that the review display is configured to show the number of unread communication messages
As recited in paragraph [0034] of Sun, ““the GUI 300 can instead notify the sender of the message status by adjusting a color, font, or size in the display area 305 of the message, a different color, size, or font for the message can be provided once it is determined that that is low likelihood that the message was read”, Sun teaches the status of the message/communication session. The status can be read by adjusting a color, font or size in the display area 305. And as recited in the paragraph [0047], “the sender, in step 515 can select whether he wishes to receive status messages. As previously noted, the sender may select which recipients he wishes to receive status messages from or may select not to receive any status messages at all”, and [0048], “the server 110 can generate a status message for the sender’s chat client indicating that the message was not delivered and the message was not read”, Here, Sun teaches that the status can show that the message was not read. Also, as recited in paragraph [0045] and seen in Fig. 4D, which is the exemplary chat client interface, “a read review display 465 can be provided to directly show that number of recipients…The read review display can include various types of icons that can be used to represent that a message have been, not read…display 465 to show with the number of recipients… who have likely not read the message”. Here, Sun clearly teaches when only one communication message sent by the local end user has not been read by all of the one or more opposite end users, the read/unread status for the communication session comprises a quantity of the one or more opposite end users who have not read the sent communication message.
The GUI 300 can include a display region 305, which shows all messages sent by the various senders during a chat messaging session. Typically, each message is set off by the sender’s name or identification  and followed by the text of the message.”,  paragraph [0045] of Sun, “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message” and  paragraph [0048], “the server 110 can generate a status message for the sender’s chat client indicating that the message was not delivered and that the message was not read…a status message can simply be “bounced” back to the sender’s chat client in step 540, which can then be interpreted by the sender’s chat client to indicate failure of delivery and that the message was not read”,  Sun teaches the status indicates that the message is not read, for sure, it will show a quality of the more than one communication message, when more than one communication messages sent by the local end user have not been read by all of the one or more opposite end users. For example, as seen in the Fig. 3 and Fig. 4, if “Hi Dave, do you want to have lunch together today” and “Hi folks, do you want to have lunch together today” are not read by the opposite end users, the status will show two messages have not been read. Two cited sentences in Fig.3 and Fig. 4 show that more than one messages are not read by all recipients, and also this is recited in paragraph [0030] above.
Newly added features in independent claims
The added features allow the message sender to conveniently send prompt messages only to the opposite end users who have not read the communication messages. None of the cited references teach or imply the above features.
Sun teaches wherein  in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier (See at least Fig. 4C, ¶ [0044], “a sender could select with a GUI control 455 the icon 450 to bring up a list of recipients 460 (head portraits and names shown in the Fig. 4C) and the message status for each.”, and ¶ [0045], “displaying a review display 465 corresponding to the total number of recipient…the review display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”). Here, the display 465 shows the information of the one or more opposite end users have not read the messages.
As recited in Fig. 4C, ¶ [0037], “ A GUI 400 shows a chat client configured for delivery of messages to multiple recipients…which shows all messages sent by the various senders during a chat message session…instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message), Sun teaches wherein in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.

Objections
Claims 11, 13, 15, 18 and 20 are objected to because of the following informalities: 
The preambles are claiming three different statutory categories within same claim.  
  	In claim 11, “cause the processor to perform a display method, the method comprising:” should be changed to “cause the processor to implement operations, including:”
	In claim 18, “wherein the method further comprises:” should be changed to “wherein further comprises:”
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103  as being uppatentable over Stovicek et al. ( hereinafter referred to as Stovicek) (U.S. Pub. No. 2011/0231499 A1), in view of KIM et al. (hereinafter referred to as Kim) (U.S. Pub. No. 2017/0111308 A1), and in view of Sun et al. (hereinafter referred to as Sun) (U. S. Pub. No. 2009/0063637 A1).
As to claim 1, Stovicek teaches a display method ( See at least ¶ [0003], “management and display of multiple messages on a communication device”) comprising: displaying a session list page,  the session list page comprising a plurality of session page entries respectively corresponding to a plurality of communication sessions (See at least ¶ [0093], and ¶ [0094],   “The user interface 500 provides a listing of messages [i.e. a session list page] in a unified or single-account  inbox on the device 100. In this example, the listing includes e-mail messages 505, 515 received via an e-mail transport and SMS or other network messages such as instant messages 510 received over a different message transport”.  “The message types may be distinguished by icons 511,516,518 displayed adjacent to each listed message [i.e. a session page entry]”;   “the user interface 600 a of FIG. 6A groups these messages together in a single group listing 615. Thus, additional display space in the user interface 600 a may be used to list other messages or groups of messages 620, 622, 624 [i.e. displaying a session list page, the session list page comprising a session page entry corresponding to a communication session in which a local end user participates]”) in which a local end user participates, wherein each of the plurality of communication sessions comprises the local end user and one or more opposite end users  (See at least ¶ [0071], “the host system 250 will typically be a corporate enterprise or other local area network”. “ a plurality of mobile devices can communicate wirelessly with the host system 250 through one or more nodes 202 of the wireless network 200”); displaying, in a display area of each session page entry of the plurality of the plurality of the session page entry entries, a status identifier corresponding to the read/unread status of the communication session corresponding to the session page entry ( See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages. may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device  100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has  been read [i.e. displaying, in a display area of the session page entry corresponding to the communication session, a status identifier corresponding to the read/unread status]”).
Although Stovicek teaches the substantial features of the claimed invention, Stovicek fails to expressly teach wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session, and wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message, and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages; in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.
In analogous teaching, Kim exemplifies this wherein Kim teaches wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session (See at least ¶ [0065], “As used herein, the term “user” may indicate a person who uses an electronic device or a device (e.g., an artificial intelligence electronic device) that uses an electronic device”,  ¶ [0070], “ the second electronic device 100-2 may transmit message read information indicating a message read status or message unread status to the first electronic device 100-1 through the server 200”, sent by the local end user, the first device 100-1; and ¶ [0088], “the protocol manager 237 may receive message read information indicating a message read status or message unread status from the second electronic device 100-2  that has received the message and may transmit the message read information to the first electronic device 100-1 that has sent the message”, the opposite end users in the communication session is on the second device 100-2).
Thus, given the teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kim, electronic device and method to process message, into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the device and method can be used to display the read and unread information (See Kim: ABSTRACT).
Although Stovicek and Kim teach the substantial features of the claimed invention, Stovicek and Kim fail to expressly teach wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message, and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages; in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.
In analogous teaching, Sun exemplifies this wherein Sun teaches wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”), and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages (See at least FIG.4A and ¶ [0015], “ FIG. 4A is a view of an exemplary chat client interface for sending messages to multiple recipients indicating a low likelihood that a message has been read by the multiple recipients”; ¶ [0029], “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages (See at least ¶ [0029],  “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”).
Thus, given the teaching of Sun, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sun, system and method for providing message status in chat messaging, into See Sun: ABSTRACT).

As to claim 2, Stovicek, Kim and Sun teach the method according to claim 1. Stovicek further teaches wherein the displaying the status identifier further comprises at least one of following: when at least one sent communication message in an unread status exists in the communication session, displaying an unread identifier in the display area (See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”) ; or when all sent communication messages in the communication sessions are in the read status, displaying a read identifier in the display area ( See at least ¶ ABSTRACT], and ¶ [0097], “The message group entries may be displayed in association with an icon representing multiple message states associated with individual messages comprised within that message group. The multiple messages may include all messages being read ( all in the read status)”;  “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”).

As to claim 4, Stovicek, Kim and Sun teach the method according to claim 1. Stovicek further teaches wherein the step of displaying a session list page comprises: display session page entries on the session list page in groups according to a preset dimension, wherein different groups of session page entries are displayed in display areas at different positions of the session list page ( See at least ¶ [0027], and ¶ [0094],  “the listing is ordered in one of chronological, reverse chronological, priority, or alphabetical order”;  “a first user interface 600 a providing for displaying the messages in the communication device inbox by grouping like messages, the groupings are presented in reverse chronological order, although messages and groupings may be presented in other orders, such as chronological order, alphabetical order by sender. recipient, or subject line, priority order, or other orders defined by message body or header content”).

As to claim 5, Stovicek, Kim and Sun teach the method according to claim 4. Stovicek further teaches wherein the dimension comprises at least one of the following: a time period in which the latest communication time falls, organizational affiliation information, or top pinning situation (See at least ¶ [0027], and ¶ [0094], “the listing is ordered in one of chronological, reverse chronological [i.e. a time period in which the latest communication time falls], priority, or alphabetical order”;   “ a first user interface 600 a providing for displaying the messages in the communication device inbox by grouping like messages, the groupings are presented in reverse chronological order, although messages and groupings may be presented in other orders, such as chronological order, alphabetical   order by sender, recipient, or subject line, priority order, or other orders defined by message body or header content” ).

As to claim 7, Stovicek, Kim and Sun teach the method according to claim 1. Stovicek further teaches wherein the displaying the status identifier further comprises: displaying, when a preview content of a communication message of the communication session is displayed in the display area of the session page entry corresponding to the communication session, the status identifier close to the preview content ( See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”).

As to claim 8, Stovicek, Kim and Sun teach the method according to claim 1. Sun further teaches wherein the displaying the pop-up window comprising the information of the one or more opposite end users who have not read the one or more communication messages (See at least Fig. 4C, ¶ [0037], “ A GUI 400 shows a chat client configured for delivery of messages to multiple recipients…which shows all messages sent by the various senders during a chat message session…instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message) comprises: displaying head portraits or names of the opposite end users who have not read the sent communication message (See at least Fig. 4C, ¶ [0044], “a sender could select with a GUI control 455 the icon 450 to bring up a list of recipients 460 (head portraits and names shown in the Fig. 4C) and the message status for each.”, and ¶ [0045], “displaying a review display 465 corresponding to the total number of recipient…the review display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”).

As to claim 9, Stovicek, Kim and Sun teach the method according to claim 1. Stovicek further teaches wherein each of the plurality of the session page entries meets a condition comprising at least one of: the corresponding communication session comprises at least one received communication message in the unread status (See at least ¶ [0082],  ¶ [0097], and    “monitor the user's "mailbox" (e.g. the message store associated with the user's account on the message server 268) for new e-mail messages, and apply user-definable filters to new messages to determine if and how the messages are relayed to the user's communication device 100”;  “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read(one received communication in the unread status); the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread(at least one unread); a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”); an opposite end communication party of the corresponding communication session is a followed user of the local end user ( See at least ¶ [0123], “ the communication device 100 may be configured to assign a special or predefined group identifier to messages matching predefined filter criteria (for example, messages addressed to or received from specific contacts, and containing predefined strings in the subject line or body) to provide custom groupings of messages” ); a group to which the See at least ¶ [0123], “ the communication device 100 may be configured to assign a special or predefined group identifier to messages matching predefined filter criteria (for example, messages addressed to or received from specific contacts, and containing predefined strings in the subject line or body) to provide custom groupings of messages”).

As to claim 10, Stovicek, Kim and Sun teach the method according to claim 9. Stovicek further teaches wherein; when a high-efficiency mode of the session list page is configured to be in the on status, session page entries on the session last page only comprise session page entries that meet the  condition (See at least ¶ [0094], “instead of displaying each of e-mail messages 515 in separate entries as in FIG. 5, the user interface 600 a of FIG. 6A groups these messages together in a single group listing 615, additional display space in the user interface 600 a may be used to list other messages or groups of messages 620, 622, 624 that would not have otherwise been visible in the user interface 500 of FIG. 5. This increased efficiency in the message listing display may reduce the need on the part of the user to invoke a user input mechanism. such as a trackball, trackpad, touchscreen, optical joystick. and the like, to scroll through the message listing displayed in the interface 600 a to locate a related message that may not have been readily visible in the message listing in the first user interface 500”); and when the high-efficiency mode of the session list page is configured to be in the off status, session page entries on the session list page comprise session page entries corresponding to all communication sessions in which the local end user participates ( See at least ¶ [0093], “The user interface 500 provides a listing of messages in a unified or single-account inbox on the device 100, the listing includes e-mail messages 505,515 received via an e-mail transport and SMS or other network messages such as instant messages 510 received over a different message transport. As can be seen from the example of FIG. 5, three network messages 510 apparently pertain to the same conversation, as they have the same subject line 512; further, the two e-mail messages indicated at 515 apparently pertain to the same conversation, as they have similar although not identical subject lines 517,519. The message types may be distinguished by icons 511, 516, 518 displayed adjacent to each listed message. However, because the messages are displayed in the user interface 500 in reverse chronological order, the related messages are not necessarily displayed in a block or together in a visual manner that allows the user of the communication device 100 to ascertain that he or she has read all of the messages in that conversation”).

As to claim 11, Stovicek teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor ( See at least ¶ [0038],” provide a computer-readable medium, which may be physical or non-transitory, comprising code executed by a communication device to carry out the methods”) , cause the processor to perform a display method ( See at least ¶ [0003], “management and display of multiple messages on a communication device”), the method  comprising: displaying a session list page,  the session list page comprising a plurality of session page entries respectively corresponding to a plurality of communication sessions (See at least ¶ [0093], and ¶ [0094],   “The user interface 500 provides a listing of messages [i.e. a session list page] in a unified or single-account  inbox on the device 100. In this example, the listing includes e-mail messages 505, 515 received via an e-mail transport and SMS or other network messages such as instant messages 510 received over a different message transport”.  “The message types may be distinguished by icons 511,516,518 displayed adjacent to each listed message [i.e. a session page entry]”;   “the user interface 600 a of FIG. 6A groups these messages together in a single group listing 615. Thus, additional display space in the user interface 600 a may be used to list other messages or groups of messages 620, 622, 624 [i.e. displaying a session list page, the session list page comprising a session page entry corresponding to a communication session in which a local end user participates]”) in which a local end user participates, wherein each of the plurality of communication sessions comprises the local end user and one or more opposite end users  (See at least ¶ [0071], “the host system 250 will typically be a corporate enterprise or other local area network”. “ a plurality of mobile devices can communicate wirelessly with the host system 250 through one or more nodes 202 of the wireless network 200”); displaying, in a display area of each session page entry of the plurality of the plurality of the session page entry entries, a status identifier corresponding to the read/unread status of the communication session corresponding to the session page entry ( See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages. may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device  100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has  been read [i.e. displaying, in a display area of the session page entry corresponding to the communication session, a status identifier corresponding to the read/unread status]”).
Although Stovicek teaches the substantial features of the claimed invention, Stovicek fails to expressly teach wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session, and wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message, and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages; in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages
In analogous teaching, Kim exemplifies this wherein Kim teaches wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session (See at least ¶ [0065], “As used herein, the term “user” may indicate a person who uses an electronic device or a device (e.g., an artificial intelligence electronic device) that uses an electronic device”,  ¶ [0070], “ the second electronic device 100-2 may transmit message read information indicating a message read status or message unread status to the first electronic device 100-1 through the server 200”, sent by the local end user, the first device 100-1; and ¶ [0088], “the protocol manager 237 may receive message read information indicating a message read status or message unread status from the second electronic device 100-2  that has received the message and may transmit the message read information to the first electronic device 100-1 that has sent the message”, the opposite end users in the communication session is on the second device 100-2).
Thus, given the teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kim, electronic device and method to process message, into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the device and method can be used to display the read and unread information (See Kim: ABSTRACT).
Although Stovicek and Kim teach the substantial features of the claimed invention, Stovicek and Kim fail to expressly teach wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message, and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages; in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.
In analogous teaching, Sun exemplifies this wherein Sun teaches wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”), and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages (See at least FIG.4A and ¶ [0015], “ FIG. 4A is a view of an exemplary chat client interface for sending messages to multiple recipients indicating a low likelihood that a message has been read by the multiple recipients”; ¶ [0029], “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages (See at least ¶ [0029],  “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”).
Thus, given the teaching of Sun, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sun, system and method for providing message status in chat messaging, into Kim, electronic device and method to process message, and Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the device and method can be used to indicate the status of sent message (See Sun: ABSTRACT).

As to claim 12, Stovicek, Kim and Sun teach the non-transitory computer-readable storage medium according to claim 11. Stovicek further teaches wherein the displaying the status identifier further comprises at least one of the following: when at least one sent communication message in the unread status exists in the communication session, displaying an unread identifier in the display area (See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”) ; or when all sent communication messages in the communication sessions are in the read status, displaying a read identifier in the display area ( See at least ¶ ABSTRACT], and ¶ [0097], “The message group entries may be displayed in association with an icon representing multiple message states associated with individual messages comprised within that message group. The multiple messages may include all messages being read ( all in the read status)”;  “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”).

As to claim 13, Stovicek teaches a display system, comprising a processor and a non-transitory computer-readable storage medium storing instructions that, when executed by a processor ( See at least ¶ [0038],” provide a computer-readable medium, which may be physical or non-transitory, comprising code executed by a communication device to carry out the methods”) , cause the processor to perform operations ( See at least ¶ [0003], “management and display of multiple messages on a communication device”) comprising: displaying a session list page,  the session list page comprising a plurality of session page entries respectively corresponding to a plurality of communication sessions (See at least ¶ [0093], and ¶ [0094],   “The user interface 500 provides a listing of messages [i.e. a session list page] in a unified or single-account  inbox on the device 100. In this example, the listing includes e-mail messages 505, 515 received via an e-mail transport and SMS or other network messages such as instant messages 510 received over a different message transport”.  “The message types may be distinguished by icons 511,516,518 displayed adjacent to each listed message [i.e. a session page entry]”;   “the user interface 600 a of FIG. 6A groups these messages together in a single group listing 615. Thus, additional display space in the user interface 600 a may be used to list other messages or groups of messages 620, 622, 624 [i.e. displaying a session list page, the session list page comprising a session page entry corresponding to a communication session in which a local end user participates]”) in which a local end user participates, wherein each of the plurality of communication sessions comprises the local end user and one or more opposite end users  (See at least ¶ [0071], “the host system 250 will typically be a corporate enterprise or other local area network”. “ a plurality of mobile devices can communicate wirelessly with the host system 250 through one or more nodes 202 of the wireless network 200”); displaying, in a display area of each session page entry of the plurality of the plurality of the session page entry entries, a status identifier corresponding to the read/unread status of the communication session corresponding to the session page entry ( See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages. may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device  100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has  been read [i.e. displaying, in a display area of the session page entry corresponding to the communication session, a status identifier corresponding to the read/unread status]”).
Although Stovicek teaches the substantial features of the claimed invention, Stovicek fails to expressly teach wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session, and wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message, and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.
In analogous teaching, Kim exemplifies this wherein Kim teaches wherein the status identifier indicates whether one or more communication messages sent by the local end user have been read by the one or more opposite end users in the communication session (See at least ¶ [0065], “As used herein, the term “user” may indicate a person who uses an electronic device or a device (e.g., an artificial intelligence electronic device) that uses an electronic device”,  ¶ [0070], “ the second electronic device 100-2 may transmit message read information indicating a message read status or message unread status to the first electronic device 100-1 through the server 200”, sent by the local end user, the first device 100-1; and ¶ [0088], “the protocol manager 237 may receive message read information indicating a message read status or message unread status from the second electronic device 100-2  that has received the message and may transmit the message read information to the first electronic device 100-1 that has sent the message”, the opposite end users in the communication session is on the second device 100-2).
Thus, given the teaching of Kim, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Kim, electronic device and method to process message, into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the device and method can be used to display the read and unread information (See Kim: ABSTRACT).
Although Stovicek and Kim teach the substantial features of the claimed invention, Stovicek and Kim fail to expressly teach wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the displaying a quantity of the more than one communication messages; in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier; and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages.
In analogous teaching, Sun exemplifies this wherein Sun teaches wherein the displaying the status identifier comprises: when only one communication message sent by the local end user that has not been read by all of the one or more opposite end users, displaying a quantity of the one or more opposite end users who have not read the sent communication message (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”), and when more than one communication messages sent by the local end user that have not been read by all of the one or more opposite end users, displaying a quantity of the more than one communication messages (See at least FIG.4A and ¶ [0015], “ FIG. 4A is a view of an exemplary chat client interface for sending messages to multiple recipients indicating a low likelihood that a message has been read by the multiple recipients”; ¶ [0029], “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); in response to a trigger operation on the status identifier being detected, displaying a popup window comprising information of the one or more opposite end users who have not read the one or more communication messages and a prompt identifier (See at least Fig. 4C, ¶ [0037], “instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”); and in response to a trigger operation on the prompt identifier being detected, sending a prompt message to each of the one or more opposite end users who have not read the one or more communication messages (See at least ¶ [0029],  “provides a system and method for generating, transmitting, and receiving chat messages and client status messages over data network 150, where the client status messages are indicative of a likelihood that the recipient has read the message as well”).
Thus, given the teaching of Sun, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Sun, system and method for providing message status in chat messaging, into Kim, electronic device and method to process message, and Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the device and method can be used to indicate the status of sent message (See Sun: ABSTRACT).

As to claim 14, Stovicek, Kim and Sun teach the display system according to claim 13. Stovicek further teaches wherein the displaying the status identifier further comprises at least one of the following: when at least one sent communication message in the unread status exists in the communication session, displaying an unread identifier in the display area (See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”) ; or when all sent communication messages in the communication sessions are in the read status, displaying a read identifier in the display area ( See at least ¶ ABSTRACT], and ¶ [0097], “The message group entries may be displayed in association with an icon representing multiple message states associated with individual messages comprised within that message group. The multiple messages may include all messages being read ( all in the read status)”;  “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”).

As to claim 16, Stovicek, Kim and Sun teach the display system according to claim 13. Stovicek further teaches wherein the step of displaying a session list page comprises: display session page entries on the session list page in groups according to a dimension, wherein different groups of session page entries are displayed in display areas at different positions of the session list page ( See at least ¶ [0027], and ¶ [0094],  “the listing is ordered in one of chronological, reverse chronological, priority, or alphabetical order”;  “a first user interface 600 a providing for displaying the messages in the communication device inbox by grouping like messages, the groupings are presented in reverse chronological order, although messages and groupings may be presented in other orders, such as chronological order, alphabetical order by sender. recipient, or subject line, priority order, or other orders defined by message body or header content”).

As to claim 17, Stovicek, Kim and Sun teach the display system according to claim 16. Stovicek further teaches wherein the dimension comprises at least one of the following: a time period in which the latest communication time falls, organizational affiliation information, or top pinning situation (See at least ¶ [0027], and ¶ [0094], “the listing is ordered in one of chronological, reverse chronological [i.e. a time period in which the latest communication time falls], priority, or alphabetical order”;   “ a first user interface 600 a providing for displaying the messages in the communication device inbox by grouping like messages, the groupings are presented in reverse chronological order, although messages and groupings may be presented in other orders, such as chronological order, alphabetical   order by sender, recipient, or subject line, priority order, or other orders defined by message body or header content” ).

As to claim 19, Stovicek, Kim and Sun teach the system according to claim 13. Stovicek further teaches wherein the displaying the status identifier further comprises: displaying, when a preview content of a communication message of the communication session is displayed in the display area of the session page entry corresponding to the communication session, the status identifier close to the preview content ( See at least ¶ [0097], “a user interface 600 b listing message groups is shown, each listing in the user interface 600 b, whether representative of a single message or a group of messages, may be indicated by an icon 630 through 650. These icons generally reflect a state of the individual message or group, the single closed envelope icon 630 generally represents a message that was received but has not been marked read; the cluster of balloons including markings 632 may represent a group of network messages, including at least one message that is unread; a checkmark 634 may represent a message that was successfully transmitted from the communication device 100; a cluster of unread envelopes 636 may represent a group of messages, none of which have been marked read; a cluster of envelopes including a top envelope that is opened 638 may represent a message group in which at least the most recent message has been read”).

As to claim 20, Stovicek, Kim and Sun teach the display system according to claim 13. Sun further teaches wherein the displaying the pop-up window comprising the information of the one or more opposite end users who have not read the one or more communication messages  (See at least Fig. 4C, ¶ [0037], “ A GUI 400 shows a chat client configured for delivery of messages to multiple recipients…which shows all messages sent by the various senders during a chat message session…instruct the client to deliver the message. The GUI 400 can also include a recipient control 411 for selecting one or more recipients for the message. Various means are available in the art for selecting a list of recipients”; and ¶ [0045], “display 465 to show with the number of recipients who have likely read the message or who have likely not read the message) comprises: displaying head portraits or names of the opposite end users who have not read the sent communication message (See at least Fig. 4C, ¶ [0044], “a sender could select with a GUI control 455 the icon 450 to bring up a list of recipients 460 (head portraits and names shown in the Fig. 4C) and the message status for each.”, and ¶ [0045], “displaying a review display 465 corresponding to the total number of recipient…the review display 465 to show with the number of recipients who have likely read the message or who have likely not read the message”).

Claims 3 and 15 are rejected under 35 U.S.C. 103  as being uppatentable over Stovicek, in view of Kim, and in view of Sun, and further in view of Weaver et al. ( hereinafter referred to as Weaver) (U.S. Pub. No. 2005/0108329 A1).
As to claim 3, Stovicek, Kim and Sun teach the method according to claim 1. However, Stovicek, Kim and Sun fail to expressly teach wherein further comprising: when the communication session comprises an individual chat communication session between the local end user and an opposite end user, displaying, for the individual chat communication session between the local end user and the opposite end user, organizational affiliation information of the opposite end user in another display area of the session page entry corresponding to the individual chat communication session, when organizational affiliation information of the local end user is inconsistent with the organizational affiliation information of the opposite end user; and when the communication session comprises a .
In analogous teaching, Weaver exemplifies this wherein Weaver teaches wherein further comprising: when the communication session comprises an individual chat communication session between the local end user and an opposite end user, displaying, for the individual chat communication session between the local end user and the opposite end user, organizational affiliation information of the opposite end user in another display area of the session page entry corresponding to the individual chat communication session, when organizational affiliation information of the local end user is inconsistent with the organizational affiliation information of the opposite end user; and when the communication session comprises a group chat communication session of a group to which the local end user belongs, displaying, for the group chat communication session of the group to which the local end user belongs and when the group has organization affiliation information, the organizational affiliation information of the group in the another display area of a session page entry corresponding to the group chat communication session, and indicating the consistency between the organizational affiliation information of the local and user and organizational affiliation information of the group  ( See at least ¶ [0035],  ¶ [0038],  ¶ [0043],  and ¶ [0051],   “ When different functions are associated with each of several different personas, selection and projection of a persona to different buddies will invoke different functions with respect to the communications involving these buddies”;  “ The IM buddy list 110 includes an IM sender-selected list 115 of potential instant messaging recipients ("buddies"). Buddies typically are contacts who are known to the potential instant message sender. The IM buddy list 110 may indicate to the IM sender whether or not one or more of the IM recipients on the buddy list are present, for instance, that they are or are not online and available for instant messaging communications. Buddies may be grouped by an IM sender into a user-defined or a pre-selected grouping ("groups"), the IM buddy list 110 has three categories of groups, Buddies 111, Co-Workers 112, and Family 113. At least two potential instant messaging recipients 115 a. 115 b are online. GabbyGraceOO 115 b belongs to the Buddies group 111, and ChattingChuck 115 a belongs to the Co-Workers group 112”;   “the persona projected to ChattingChuck 115 a (the first persona) may be based on an association between the first persona and the group to which ChattingChuck 115 a belongs, which in this case is the Co-Workers group 112. Or, as one alternative, the persona projected to ChattingChuck  115 a may be based on an association between the persona and the individual IM recipient, i.e., ChattingChuck  115 a,”;   “ the IM sender may assign her "Social" personality to one or more of her family members, who may be, for example, in a "family" group 117 of buddies but may assign her more professional  and upbeat "Work" Personality  to a group identified as "co-workers"   in her content or Buddy list to enable future application of the Work personality  to each of the constituent office colleagues forming the co-worker group 19” .
Thus, given the teaching of Weaver, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Weaver, a user interface on a display enabling perception of communications that leverage an instant messaging platform,  into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, and Kim, electronic device and method to process message, and Sun, system and method for providing message status in chat messaging, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the user interface can be used to enable the first user to be projected to the fist identify while concurrently enabling a second user to be projected to the second identity (See Weaver: ABSTRACT).

As to claim 15, Stovicek, Kim and Sun teach the display system according to claim 13. However, Stovicek, Kim and Sun fail to expressly teach wherein the operations further comprise: when the communication session comprises an individual chat communication session between the local end user and an opposite end user, displaying, for the individual chat communication session between the local end user and the opposite end user, organizational affiliation information of the opposite end user in another display area of the session page entry corresponding to the individual chat communication session, when organizational affiliation information of the local end user is inconsistent with the organizational affiliation information of the opposite end user; and when the communication session comprises a group chat communication session of a group to which the local end user belongs, displaying, for the group chat communication session of the group to which the local end user belongs and when the group has organization affiliation information, the organizational affiliation information of the group in the another display area of a session page entry corresponding to the group chat communication session, and indicating the consistency between the organizational affiliation information of the local and user and organizational affiliation information of the group.
In analogous teaching, Weaver exemplifies this wherein Weaver teaches wherein the method further comprises: when the communication session comprises an individual chat communication session between the local end user and an opposite end user, displaying, for the individual chat communication session between the local end user and the opposite end user, organizational affiliation information of the opposite end user in another display area of the session page entry corresponding to the individual chat communication session, when organizational affiliation information of the local end user is inconsistent with the organizational affiliation information of the opposite end user; and when the communication session comprises a group chat communication session of a group to which the See at least ¶ [0035],  ¶ [0038],  ¶ [0043],  and ¶ [0051],   “ When different functions are associated with each of several different personas, selection and projection of a persona to different buddies will invoke different functions with respect to the communications involving these buddies”;  “ The IM buddy list 110 includes an IM sender-selected list 115 of potential instant messaging recipients ("buddies"). Buddies typically are contacts who are known to the potential instant message sender. The IM buddy list 110 may indicate to the IM sender whether or not one or more of the IM recipients on the buddy list are present, for instance, that they are or are not online and available for instant messaging communications. Buddies may be grouped by an IM sender into a user-defined or a pre-selected grouping ("groups"), the IM buddy list 110 has three categories of groups, Buddies 111, Co-Workers 112, and Family 113. At least two potential instant messaging recipients 115 a. 115 b are online. GabbyGraceOO 115 b belongs to the Buddies group 111, and ChattingChuck 115 a belongs to the Co-Workers group 112”;   “the persona projected to ChattingChuck 115 a (the first persona) may be based on an association between the first persona and the group to which ChattingChuck 115 a belongs, which in this case is the Co-Workers group 112. Or, as one alternative, the persona projected to ChattingChuck  115 a may be based on an association between the persona and the individual IM recipient, i.e., ChattingChuck  115 a,”;   “ the IM sender may assign her "Social" personality to one or more of her family members, who may be, for example, in a "family" group 117 of buddies but may assign her more professional  and upbeat "Work" Personality  to a group identified as "co-workers"   in her content or Buddy list to enable future application of the Work personality  to each of the constituent office colleagues forming the co-worker group 19” .
Thus, given the teaching of Weaver, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Weaver, a user interface on a display enabling perception of communications that leverage an instant messaging platform,  into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, and Kim, electronic device and method to process message, and Sun, system and method for providing message status in chat messaging, for the user interface including a module for an instant messaging communications environment to whom messages may be directed. One of the ordinary skills in the art would have been motivated because the user interface can be used to enable the first user to be projected to the fist identify while concurrently enabling a second user to be projected to the second identity (See Weaver: ABSTRACT).

Claims 6 and 18 are rejected under 35 U.S.C. 103  as being uppatentable over Stovicek, in view of Kim, and in view of Sun, and further in view of Haynes et al. ( hereinafter referred to Haynes) ( U. S. Pub. No. 2011/0145744A1)
As to claim 6, Stovicek, Kim and Sun teach the method according to claim 4. However, Stovicek, Kim and Sun fail to expressly teach wherein further comprising: folding and hiding, when the communication session neither has unread received communication messages nor send communication session in a display area corresponding to the group associated with the communication session.
In analogous teaching, Haynes exemplifies this wherein Haynes teaches wherein further comprising: folding and hiding, when the communication session neither has unread received communication messages nor send communication session in a display area corresponding to the group associated with the communication session (See at least ¶ [0031], “an abbreviated interface 211 where only new messages are shown. That is, old messages, which have been previously read are not shown, presentation of a message 214 within abbreviated interface 211 for a duration (e.g., 3 seconds) can result in a status update for that message from unread-to read, a subsequent activation of abbreviated interface 211 can hide the message 214, assuming it is marked as read in accordance with established criteria”).
Thus, given the teaching of Haynes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teaching of Haynes, an abbreviated user interface for instant messages (or other type of communications occurring in a graphical user interface environment permitting concurrent running of multiple application), into Stovicek, a system and method for managing a plurality of messages stored at a mobile communication device, and Kim, electronic device and method to process message, and Sun, system and method for providing message status in chat messaging, for the user interface system and method. One of the ordinary skills in the art would have been motivated because the method and system can be used to enable the users to quickly read messages (See Haynes: ABSTRACT).

As to claim 18, Stovicek and Kim teach the display system according to claim 16. However, Stovicek and Kim fail to expressly teach wherein further comprising: folding and hiding, when the communication session neither has unread received communication messages nor send communication session in a display area corresponding to the group associated with the communication session.
In analogous teaching, Haynes exemplifies this wherein Haynes teaches wherein further comprising: folding and hiding, when the communication session neither has unread received communication messages nor send communication session in a display area corresponding to the group associated with the communication session (See at least ¶ [0031], “an abbreviated interface 211 where only new messages are shown. That is, old messages, which have been previously read are not shown, presentation of a message 214 within abbreviated interface 211 for a duration (e.g., 3 seconds) can result in a status update for that message from unread-to read, a subsequent activation of abbreviated interface 211 can hide the message 214, assuming it is marked as read in accordance with established criteria”).
Thus, given the teaching of Haynes, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to See Haynes: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Thursday, 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




John Fan

10/18/2021


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454